     Case 3:19-cv-02138-JAH-WVG Document 23 Filed 07/13/20 PageID.222 Page 1 of 1



1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                          SOUTHERN DISTRICT OF CALIFORNIA
9
10    FRANCISCO ROMERO,                                 Case No. 19cv2138-JAH (WVG)
11                                     Plaintiff,
                                                        ORDER VACATING HEARING
12    v.
13    DIRECTOR OF THE FEDERAL
      BUREAU OF PRISONS, MICHAEL
14
      CARVAJAL, IN HIS OFFICIAL
15    CAPACITY, and DOES 1-10,
16                                  Defendants.
17
18         After careful review, the Court deems Defendant Director of the Federal Bureau of
19   Prisons et al.’s motion to dismiss Plaintiff’s first amended complaint (Doc. No. 19),
20   suitable for adjudication without oral argument. See CivLR 7.1 (d.1).
21         Accordingly, IT IS HEREBY ORDERED that Defendants’ motion is taken under
22   submission without oral argument and the hearing set for July 20, 2020, is VACATED.
23   The Court will issue an order in due course.
24         IT IS SO ORDERED.
25
26   DATED: July 13, 2020
                                                    _________________________________
27                                                  Hon. John A. Houston
28                                                  United States District Judge

                                                    1
                                                                             19cv2138-JAH (WVG)
